Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Nielsen (20130004179) discloses “A method comprising: accessing frequency characterization data of a plurality of devices in a network” in paragraph 166; “based on the frequency characterization data of the plurality of devices: identifying a first subset of the plurality of devices in the network that exhibit a common frequency peak or common frequency attenuation” and “identifying a second subset of the plurality of devices in the network that do not exhibit the common frequency peak or the common frequency attenuation” in paragraph 384; and “outputting the location of the at least one malfunctioning device” in paragraph 355. However, Nielsen does not disclose 
“identifying a direction of signals of the first subset of the plurality of devices in relation to the second subset of the plurality of devices; identifying a location of least one malfunctioning device based on the direction of signals of the first subset of the plurality of devices in relation to the second subset of the plurality of devices” within the context of the instant claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 11 is substantially similar to claim 1 and is allowed for similar reasons. Claims 2-10 and 12-20 depend on claims 1 and 11 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412